Citation Nr: 0101790	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-17 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran has active military service from May 1966 to May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
PTSD.  A 10 percent evaluation was assigned for that 
disability, effective from December 1998 (the date of the 
reopened claim).  See 38 C.F.R. § 3.160(e) (2000).  In July 
1999, the veteran submitted statement that has been construed 
as a notice of disagreement (NOD) with respect to the initial 
assignment of the 10 percent evaluation.  The veteran was 
furnished a Statement of the Case in July 1999; and a timely 
Substantive Appeal was received by the RO in September 1999.

In a Hearing Officer's Decision, which is contained in a 
Supplemental Statement of the Case (SSOC) of November 1999, 
the veteran was assigned a 30 percent evaluation for PTSD.  
This disability evaluation was effective from December 1998, 
the date of the award of service connection.  Inasmuch as the 
grant of the 30 percent evaluation is not the maximum benefit 
under the rating schedule, the claim for a higher initial 
evaluation for PTSD remains in controversy; and, hence, it is 
a viable issue for appellate consideration for the Board.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing 
AB v. Brown, 6 Vet. App. 35, 38 (1993)).

By a separate rating decision, dated in May 2000, the RO 
denied the veteran's claim seeking entitlement to an 
increased evaluation in excess of 20 percent for callosities 
of both feet, and denied, as not well-grounded, his claim of 
entitlement to service connection for a low back condition as 
secondary to the service-connected of callosities of both 
feet.  As the veteran has not yet filed a notice of 
disagreement with respect to the denial of these claims, they 
are not at the present time properly before the Board.  See 
In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997).

Notably, however, in light of the fact that the RO has denied 
the veteran's claim for secondary service connection for a 
low back condition on the basis that it was not well-
grounded, the veteran and his representative are hereby 
advised that said claim may be readjudicated, upon the 
veteran's request, in accordance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subparts 
(a)-(b), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

For the period of this appeal, the evidence of record 
demonstrates that the veteran's social and occupational 
functioning is greatly affected by his clinical signs and 
manifestations of PTSD, and that he has continual 
difficulties at work because of intrusive thoughts, 
irritability, and explosiveness.


CONCLUSION OF LAW

With the resolution of all reasonable doubt in favor of the 
veteran, the criteria for an initial evaluation of 50 percent 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.10, 
4.3, 4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all facts pertinent to the claim 
for an initial evaluation in excess of 30 percent for PTSD 
have been properly developed.  The RO has obtained VA medical 
records, as the veteran has indicated treatment at VA 
facilities.  In addition, the RO provided the veteran with a 
special Fee Basis psychiatric examination in January 1999, 
and the veteran has submitted additional medical evidence 
consisting of a September 1999 statement prepared by his 
treating VA clinical psychologist.  Therefore, after 
examining the record, the Board finds that reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim have been undertaken, and hence no 
further assistance to the veteran is required.  Veterans 
Claims Assistance Act of 2000. Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5103A, 5107).

In the instant case, the veteran is contesting the disability 
rating that was assigned following the grant of service 
connection for PTSD.  This matter, therefore, is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claim ("the Court") has observed that whereas in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. at 126 (citing Francisco v. Brown, 7 Vet. App. 55 
(1994)), an original evaluation of a disability must address 
all evidence that was of record from the date the filing of 
the claim on which service connection was granted (or from 
other applicable effective date).  See Fenderson, 12 Vet. 
App. at 126-127.  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," ratings of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Under the applicable criteria, disability ratings are 
determined by the application of a schedule of ratings, which 
represent, as far as can be practically determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities.  The VA has a duty to acknowledge and consider 
all regulations that are potentially applicable through the 
assertions and issued raised in the record, and to explain 
the reasons and bases for its conclusion.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Moreover, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's PTSD is rated under Diagnostic Code 9411.  The 
Board points out that, by regulatory amendment effective 
November 7, 1996, changes were made to the rating schedule 
for mental disorders, as set forth in 38 C.F.R. § 4.130.  See 
61 Fed.Reg. 52695 (1996).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. at 313.  However, 
since the initial 30 percent evaluation assigned following 
the grant of service connection for PTSD was engendered by a 
December 1998 reopened claim, only the amended version of the 
regulation for rating mental disorders is for application in 
this case.

Under the amended criteria, the general rating formula for 
mental disorders is as follows:  A 30 percent evaluation is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
61 Fed. Reg. 52695, 52501 (effective from November 7, 1996) 
(codified at 38 C.F.R. § 4.130, Diagnostic Code 9411).

A 50 percent evaluation is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A review of the service department records indicate that the 
veteran served in Vietnam from January 1967 to January 1968.  
His military occupational specialty was light weapons 
infantryman and gunner.  He participated in the Vietnam 
Counteroffensive, Phase II.  He was awarded the Combat 
Infantryman's Badge.

The service medical records for the period from January 1966 
to January 1968 are silent as regards a psychiatric 
evaluation.  The report of medical history completed on 
separation in January 1968, and reviewed by a medical 
corpsman indicates a history of nervous trouble.  The report 
of medical examination, which was conducted for the purpose 
of separation from active duty, reflects a normal psychiatric 
evaluation.

VA outpatient treatment records to include VA compensation 
and pension examinations for other conditions dated from July 
1968 to September 1986 are silent as regards complaints of or 
evaluations for PTSD.  In September 1986, the veteran was 
very anxious, depressed, and listless.  He reported marital 
problems as well as cocaine and alcohol abuse.  The diagnoses 
reflect transient situational crisis and severe life crisis.  
In May 1987, the veteran received treatment for polysubstance 
abuse.

Additional VA outpatient treatment records, dated between 
June 1991 and February 1993, indicate that the veteran's 
symptoms included depression, agitation, pressured speech, 
belligerence, nightmares, social withdrawal, hyperalertness, 
vigilance, insomnia, a lack of insight, hopelessness, chronic 
anger, low self esteem, a general mistrust, and tearfulness.  
The veteran reported horrific Vietnam combat experiences as 
well as the emotional turmoil of living on the streets.  The 
diagnoses included PTSD secondary to Vietnam combat, severe, 
chronic, as well as a history of polysubstance abuse.  

An April 1993 VA social work examination report refers by 
history to the veteran's Vietnam experience, including the 
details surrounding the death of a friend by a sniper as well 
as many firefights.  This report reflects that the veteran 
experienced flashbacks of Vietnam, and that he was employed 
transporting patients to and from a hospital CARE unit.  
Also, a report of a Fee Basis psychiatric examination 
conducted in April 1993, for compensation and pension 
purposes, contains notations that the veteran may have 
unhappy and painful memories of Vietnam, but that the 
veteran's life is the result of severe and chronic abuse of 
controlled substances, particularly cocaine and heroin.  The 
report reflects that the veteran has been arrested "maybe 23 
or 24 times", all drug related.; and that he was 
incarcerated one year for assault.  According to the 
examiner, the veteran's affect was flattened and his mood was 
depressed.  There was no evidence of cognitive dysfunction or 
of a thinking disorder.  He is intelligent, oriented, and his 
memory for recent and remote events appeared to be intact.  
The examiner opined that the veteran did not have PTSD and 
that the depression could be considered both the cause and 
effect of chemical abuse.  The diagnoses were of abuse of 
controlled substances, chronic, in remission; and major 
depression, probably recurrent, possibly secondary to the 
abuse of controlled substances.  Based on the foregoing 
evidence, the RO denied the veteran's claim seeking 
entitlement to service connection for PTSD in a June 1993 
rating decision.  The veteran did not file a notice of 
disagreement within the one year following the notification 
of the June 1993 rating decision; and as such, the June 1993 
rating decision constitutes a final adjudication of that PTSD 
claim.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.160(d) (2000).

In December 1998, the veteran sought to reopen his claim for 
entitlement to service connection for PTSD.  In support of 
this claim, VA treatment records, dated between August and 
December 1998, were received, which contain a diagnosis and 
an evaluation of PTSD.  The October 1998 entry reflects that 
since the veteran has been sober, the memories of Vietnam 
have returned.  He is preoccupied with incidents of Vietnam.  
He also has violent fantasies.  He is employed full-time.  
The diagnosis was of severe PTSD.  In October and November 
1998, the veteran presented with symptoms of agitation and 
pressured speech when discussing the events of Vietnam.  He 
complained of nightmares, frequent and severe intrusive 
thoughts about the war, sleep disturbances, isolation, and 
anhedonia.  The veteran declined medication.  He demonstrated 
increased anger.  He denied suicidal ideation, homicidal 
ideation, paranoid ideation, and auditory and visual 
hallucinations.  A November 1998 medical statement from a VA 
clinical psychologist reflects that the veteran had extensive 
combat exposure in Vietnam; and that he witnessed the death 
of a close friend.  According to the statement, the veteran 
experienced frequent nightmares, flashbacks, agitation, 
irritability, isolation and estrangement from others, 
discouragement about the future, and a lack of enjoyment of 
former activities.  The statement also included an opinion 
reflecting that the veteran is significantly disabled, which 
prevents his socializing, working to his ability, and 
enjoying any positive quality of life.  Additional entries 
dated in December 1998 reflect that the veteran continued to 
experience war-related nightmares, intrusive thought, 
difficulty forming new relationships, irritability, agitation 
(not dysphoric), and that he was no longer interested in 
activities that previously interested him (i.e., hunting and 
fishing).  

A Fee Basis special psychiatric examination report, dated in 
January 1999, reflects that there were no records for review.  
The examiner noted that the veteran was currently employed as 
an intake counselor on a psychiatric unit.  The veteran was 
not then taking medications for psychological or mood 
problems.  He was preoccupied with his Vietnam experiences.  
He presented no evidence of severe depression or anxiety.  
The examiner noted that the veteran did not have impaired 
impulse control or sleep patterns.  He had no delusions, 
hallucinations, and no suicidal or homicidal ideations/ or 
intent.  He was not occupationally impaired.  Using the DSM-
IV criteria, the examiner indicated that although the veteran 
has some symptoms of PTSD, the existence, the extent and the 
frequency of PTSD symptoms are all mild.  According to the 
examiner, the Global Assessment Functioning (GAF) score was 
71.  The examiner concluded that in absence of medical 
records and based on a history and mental status, as well as 
his social and occupational functioning, the veteran was not 
severely impaired.

Based on the foregoing clinical evidence, in February 1999, 
the RO reopened the claim and granted service connection for 
PTSD assigning a 10 percent disability rating for 
occupational and social impairment due to mild or transient 
symptoms which result in a decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  See 38 C.F.R. § 4.130, DC 9411.  

A September 1999 medical statement from a VA psychologist 
reflects that the veteran had been in 10 months of individual 
therapy for PTSD due to his combat experiences in Vietnam.  
The symptoms attributed to the PTSD include severe isolation, 
difficulty relating to other people, irritability and 
suspiciousness, an excessive startle response, pessimism and 
discouragement about the future, and bouts of severe 
depression.  He has an ongoing difficulty in discussing 
events of Vietnam.  He has frequent nightmares and intrusive 
thoughts about the war and continual sleep problems even when 
not having nightmares.  The statement adds that the veteran 
is severely troubled and whose social and occupational 
functioning is greatly affected by the PTSD.  He has no 
friends or a main relationship.  He has continual 
difficulties at work because of concentration problems 
secondary to intrusive thoughts as well as irritability and 
explosiveness.  At that time, his major symptoms included 
major depression, sleep loss, appetite disturbance, depressed 
mood, and a lack of energy and fatigue.  This was due to his 
brooding about events that took place in Vietnam and to the 
isolation and loneliness PTSD has caused.  

The transcript of the November 1999 personal hearing at the 
RO before a Hearing Officer reflects that the veteran 
medicated the PTSD symptoms.  He reported getting really 
anxious and depressed.  The transcript reflects that the 
veteran experienced an anxiety attack in the parking lot, the 
morning of the hearing.  He has anxiety that is related to 
stressful situations or to things that are out of his usual 
routine.  He has no friends and isolates himself.  He has 
frequent nightmares about 1-2 times per week.  The sleep 
disturbance began in the last 3 years.  Prior to that time, 
he was dream free.  He has night sweats.  He attends anger 
management with Dr. Houston every 2-3 weeks or 1-2 times a 
month.  He has never been an inpatient.  He is employed as a 
mental health worker full-time.  He manages his own 
activities of daily living.  He sees his daughter 
occasionally.  He has no outside activities.  He attends 
Alcohol Anonymous (AA) meetings that he compares to group 
therapy.  

Based on evidence described above, the initial disability 
evaluation for the veteran's PTSD was increased to 30 percent 
disabling in November 1999.  See 38 C.F.R. § 4.130, DC 9411.

Following a review of both the medical evidence and the 
veteran's contentions, and resolving all reasonable doubt in 
the veteran's favor, the Board finds that the symptomatology 
associated with the veteran's PTSD, as discussed above, most 
closely defines a 50 percent rating under diagnostic code 
9411.  While the 1993 Fee Basis psychiatric examination 
report reflects that the veteran did not have PTSD, the Board 
stresses that treating physicians in 1993, 1998, and 1999 
reported diagnoses of PTSD and severe PTSD.  In fact, during 
the relevant period, the symptoms attributed to the veteran's 
PTSD were characterized, at times, as severe (i.e., severe 
depression and severe intrusive thoughts).  Although the 
veteran does not have ideations (suicidal, homicidal, or 
paranoid) or hallucinations (auditory or visual), he 
experiences frequent and severe intrusive thoughts, violent 
fantasies, flashbacks, increased irritability, nightmares, 
vivid memories of Vietnam, and a preoccupation with the 
events of Vietnam.  Indeed, the veteran's VA treating 
psychologist, Dr. Houston, specifically opined in November 
1998, that the veteran is significantly disabled due to his 
PTSD, which prevents his socializing, working to his ability, 
and enjoying any positive quality of life.  It was reported 
in December 1998 that the veteran had lost interest in 
activities that previously interested him and he had 
difficulty in forming new relationships.  

Despite the findings of the January 1999 Fee Basis special 
psychiatric examination report, which characterized the 
veteran's PTSD symptoms as mild, with no evidence of severe 
depression or anxiety, no impaired impulse control or sleep 
patterns, no delusions, and no occupational impairment, that 
examiner did not have access to the veteran's medical records 
to reflect the pattern of the veteran's symptomatology.  The 
examiner accorded the veteran a GAF score of 71, indicating 
some mild symptoms or some occupational and social 
impairment.  In that regard, the September 1999 medical 
statement from the veteran's treating VA psychologist 
reflects that the veteran had been in individual therapy for 
a period of 10 months.  The symptoms attributed to the PTSD 
included severe isolation, bouts of severe depression, and 
difficulty relating to other people.  Moreover, the VA 
treating psychologist reported that the veteran had continual 
difficulties at work because of concentration problems 
secondary to intrusive thoughts as well as irritability and 
explosiveness.  The record also reflects that the veteran has 
held at least 2 if not 3 different jobs from 1998 to 2000 
(i.e., a driver, intake worker, and mental health counselor).  
He testified that he is currently on medications.  At this 
juncture, the Board is persuaded to give the veteran's VA 
treating psychologist's evaluative statements more probative 
weight based on an established pattern of evaluation and 
treatment.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997); Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992) 
("Board's task includes determining the credibility of 
evidence")).  

Although the veteran's PTSD symptomatology is not 
characteristic of all of the elements for a 50 percent 
evaluation, see 38 C.F.R. §§ 4.7, 4.21, the Board accepts the 
rationale provided by the VA treating psychologist as both 
reasonable and credible to the effect that the disturbances 
in motivation and mood, and the difficulty in establishing 
and maintaining effective work and social relationships would 
affect the veteran's reliability and productivity, thereby 
producing more than an occasional decrease in occupational 
and social functioning contemplated by the criteria for a 30 
percent evaluation under DC 9411.  On balance, the Board 
determines that the evidence is in equipoise warranting the 
consideration of the benefit of the doubt doctrine.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, 
in resolving all reasonable doubt in favor of the veteran, 
the Board determines that the veteran's PTSD more nearly 
approximates the criteria for a 50 percent evaluation, based 
on symptoms due to frequent and severe intrusive thoughts, 
violent fantasies, severe depression, irritability, agitation 
(not dysphoric), occasional panic attacks, frequent 
nightmares, severe isolation, estrangement from others, 
difficulty forming new relationships, difficulty relating to 
others, sleep disturbances, increased anger, flashbacks, 
discouragement about the future, and a lack of enjoyment of 
former activities.  See 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 
4.130, DC 9411.  Accordingly, a higher initial evaluation for 
PTSD is warranted.  

However, as the evidence of record does not reflect that the 
symptomatology associated with the veteran's PTSD is not 
manifest by deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant, near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; and difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships, 
a 70 percent evaluation is not warranted.  Therefore, the 
Board determines that the PTSD is appropriately evaluated as 
50 percent disabling for the period of this appeal.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability.  See 38 C.F.R. § 3.321(b)(1).  The record does 
not reflect frequent periods of hospitalization due to the 
service-connected PTSD.  While the September 1999 medical 
statement shows that the veteran has undergone 10 months of 
therapy for his psychiatric disability, it does not reflect 
that the veteran received such therapy during a period of 
hospitalization.  In fact, the veteran has testified to a 
similar effect in November 1999, stating that he has never 
received inpatient care for his PTSD.  The record also does 
not show marked interference with the veteran's employment.  
Clearly, due to the nature and severity of the veteran's 
PTSD, interference with the veteran's employment status is 
foreseeable.  Although the medical evidence suggests that the 
veteran has continued to have difficulty at work due to his 
disability, he admits that he is able to work on a full-time 
basis.  Indeed, the record does not reflect interference with 
his employment status to a degree greater than that 
contemplated by the regular schedular standards, which are 
based on the average impairment of employment.  38 C.F.R. 
§§ 4.1, 410.  Thus, the record does not present an 
exceptional or unusual case where the currently assigned 50 
percent evaluation for the PTSD is found to be inadequate.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  Therefore, in the absence of an 
exceptional or unusual disability picture, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the provisions governing the payment of monetary 
benefits, an initial evaluation of 50 percent for PTSD is 
granted.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

